In re Henderson, Barbara et al.; Reli-ford, Robert; applying for writ of certiora-ri and/or review, writ of prohibition and mandamus; to the Court of Appeal, Second Circuit, Nos. 17178-KW, 17179-KW; Parish of Caddo, 1st Judicial District Court, Div. “E”, Nos. 128-979, 129-262.
Prior report: La.App., 471 So.2d 958.
Writ granted. The Court of Appeal decision is reversed. Unless properly notified by the Court that defendant must appear personally “his presence is not essential” C.Cr.P. art. 834 and may be waived in any proceeding designated in C.Cr.P. art. 834. Bench warrants and bond forfeitures are set aside and the bond is reinstated.